Citation Nr: 1210602	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for hypertensive vascular disease (hypertension).  

2.  Entitlement to service connection for residuals of a gall stone.  

3.  Entitlement to service connection for Barrett's esophagus.  

4.  Entitlement to a compensable rating for a bilateral hearing loss.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2008, the RO granted service-connection for a bilateral hearing loss with a noncompensable evaluation and found that new and material evidence had not been received to reopen a claim for service-connection for hypertension.  In February 2010, the RO continued the noncompensable rating for the bilateral hearing loss and denied service-connection for a gall bladder condition and Barrett's esophagus.  

In December 2011, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  Review of the transcript shows that the judge fully explained the issues and suggested the submission of additional evidence.  

The issues of entitlement to service-connection for residuals of a gall stone and Barrett's esophagus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In June 1988, an RO denied service-connection for hypertension.  The evidence at the time included the service treatment records and private clinical notes beginning in December 1969.  

2.  Since the June 1988 RO decision, lay statements have been added to record from the Veteran and a buddy to the effect that hypertension was diagnosed by a physician at the time of the separation examination.  This is new evidence not previously submitted to agency decisionmakers.  It is material evidence meaning that, by itself or when considered with previous evidence of record it relates to an unestablished fact necessary to substantiate the claim.  It is not cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It raises a reasonable possibility of substantiating the claim.  

3.  Hypertension was incurred during the Veteran's active service.  

4.  The veteran's service-connected bilateral hearing loss is manifested by a pure tone threshold average of 41.25 decibels with discrimination ability of 96 percent (numeric designation I) on the right; and by a pure tone threshold average of 60 decibels with discrimination ability of 94 percent (numeric designation II) on the left.  


CONCLUSIONS OF LAW

1.  The June 1988 rating decision denying service-connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received since the RO's 1988 decision is new and material and the veteran's claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service-connection for hypertension have been met.  §§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  The criteria for a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in September 2008 the RO notified the Veteran of both the criteria to reopen the claim for service connection for hypertension and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for service-connection for a hearing loss and tinnitus.  The letter also explained what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Further, the appellant was also asked to submit evidence and/or information in his possession to the RO.  Additionally, he was informed how VA determines ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The initial notice letter was provided before the adjudication of his claims in October 2008.  

In this case, the Board is granting reopening and service-connection for hypertension.  Accordingly, in regard to that issue, any error that was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As to the bilateral hearing loss, the veteran is challenging the initial evaluation following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims for service connection for hypertension and an increased rating for the bilateral hearing loss have been obtained.  The Veteran's service medical records have been obtained.  His available post-service private and VA treatment records have also been obtained.  The Veteran has had VA examinations and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A  Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In June 1988, a VA RO denied service-connection for hypertension.  The evidence at the time included the service treatment records and private clinical notes covering a period from December 1969 to February 1988.  The RO explained that the Veteran's service treatment records were completely negative for high blood pressure and that objective medical evidence of record first showed elevated blood pressure readings in approximately April 1972.  The Veteran did not appeal.  Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

Effective for claims filed after August 29, 2001:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, the Board agrees with the RO that the Veteran has submitted new and material evidence to reopen the claim.  Specifically, when the case was previously denied, there was no link between the Veteran's active service and the elevated blood pressures noted by his private physician approximately 12 years later.  Now we have evidence that establishes that link.  

At the time of the June 1988 RO decision, the regulations did not contain a definition of hypertension or high blood pressure.  Now they do.  A change in the regulations is not new evidence, but we must view the new evidence in light of the new regulation.  Specifically, the term hypertension means the diastolic blood pressure is predominantly 90mm or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  The note specifically requires that hypertension must be confirmed by readings taken two or more times on at least three different days and diastolic blood pressure must be predominantly 90mm or greater (emphasis added).  This last requirement is somewhat problematic in this case.  It is clear from the private physician's notes that he was not taking multiple blood pressure readings and began the Veteran on medication without multiple readings.  When the Veteran began treatment at VA, the VA doctors did not get multiple blood pressure readings, although he has continued with a diagnosis of hypertension and has also continued to use medication.  There was a notable episode in July 2011 when he took himself off medication and his blood pressures flared-up.  He was cautioned not to do that again without medical supervision.  We cannot go back in time to get multiple readings and we are certainly not going to take the Veteran off his medication to get multiple readings.  The VA doctors are satisfied with the diagnosis of hypertension and it has been supported by readings during flare-ups.  

The remaining question is when did it begin?  To answer that question, we can not look for multiple readings on the same day, but we can look for diastolic readings of 90 mm. or greater.  There is one in the service treatment records, recorded in the beginning of June 1960, almost 2 months before the Veteran concluded his active service.  At that time, his blood pressure sitting was 130/88 and standing (3 minutes) was 140/90.   There were no diagnoses of hypertension and the Veteran's vascular system was reported to be normal.  

The new evidence comes from J.C.S. in September 2008.  He stated that he and the Veteran served together on the buddy system from 1957 to 1960.  They were released at the same time in July 1960.  The witness wrote that after a physical examination, the Veteran was said to have high blood pressure.  The military did have a program for buddies to serve together, which puts this witness in a unique position to know what was happening with the Veteran during service.  Consequently, we find the witness statement that the Veteran was said to have high blood pressure after examination to be credible.  

The Veteran has also provided several statements, including sworn testimony at his hearing, that the doctor at the separation examination told him he had hypertension.  Generally, veteran's statements as to what a doctor said are not competent as new and material evidence to reopen a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993); see also Franzen v. Brown, 9 Vet. App. 235 (1996).  However, once the claim is reopened by other credible statements, the Veteran's testimony must be considered.  

The Veteran has also testified that within two weeks of his discharge, he sought medical treatment from a private doctor, who is now deceased and his records are not available.  He began treatment with another private physician in 1969 and those records are in evidence.  

The private physician's records for Decenber 1969 reflect a blood presssure of 142/96 and a complaint of chest pain.  In February 1970, the Veteran was still having chest pain.  In April 1972 blood pressure was 158/98 and medication was begun.  Subsequent medical records show blood pressure readings under control with occasional flare-ups.  

In this case, we have a diastolic blood pressure reading of 90 on the separation examination, credible statements from the Veteran and a witness that he was told he had high blood pressure at the time of the separation examination, credible testimony of seeking treatment shortly after service, private medical records showing a diastolic reading of 96 in December 1969, and a diastolic reading of 98 and beginning medication in April 1972.  Given the circumstances of this case, we find that the credible lay statements are sufficient to establish that hypertension was diagnosed in service and that it is connected to the post service diagnoses of hypertension.  Further, the Board finds that the evidentiary picture presented here raises a reasonable doubt, which is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, we award service-connection for hypertension.  

Rating the Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (cycles per second).  See 38 C.F.R. § 4.85(d) (2011).  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85, Code 6100 (2011).  The Court has noted that the assignment of disability ratings for hearing impairment are derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

On private audiological evaluation, in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
45
65
75
80
66.25
Left
55
60
80
80
68.75

Speech audiometry revealed speech recognition ability of 80 percent correct in the right ear and 88 percent correct in the left ear.  These audiologic results produce a numeric designation of "IV" for the right ear and "III" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a 10 percent rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

On the authorized VA audiological evaluation, in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
40
55
70
46
Left
25
50
60
65
50

Speech audiometry revealed speech recognition ability of 96 percent correct in each ear.  These audiologic results produce a numeric designation of "I" for the right ear and "I" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

On the authorized VA audiological evaluation, in April 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
30
55
65
41.25
Left
30
60
75
75
60

Speech audiometry revealed speech recognition ability of 96 percent correct in the right ear and 94 percent correct in the left ear.  These audiologic results produce a numeric designation of "I" for the right ear and "II" for the left ear.  When this numeric designation is applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

In December 2011, the Veteran gave sworn testimony by way of a video conference hearing.  He told of having difficulty hearing even with his hearing aids.  Many sounds came to him as a gurgle.  He felt that his hearing was worse.  

While the Veteran may feel that his service-connected hearing loss is so severe that it should be assigned a compensable rating, hearing losses are rated based on objective audiometric findings.  In this case, the most recent findings show by a preponderance of evidence that his hearing does not meet the requirements for a compensable evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the bilateral hearing loss has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable disability.  In this regard, the Board notes the private audiometric testing in October 2009.  However, since those findings are radically different from the two subsequent VA examinations, the Board finds they are not credible and do not provide adequate support for a compensable evaluation.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the bilateral hearing loss disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected hearing loss has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that the service-connected disability does not render the Veteran unemployable.  That is, the record here does not raise a TDIU claim.  


ORDER

In as much as new and material evidence has been received, the petition to reopen a claim of entitlement to service-connection for hypertensive vascular disease (hypertension) is granted.  

Service-connection for hypertensive vascular disease (hypertension) is granted.  

A compensable rating for the service-connected bilateral hearing loss is denied.    


REMAND

The Veteran presents a four prong argument for service connection for gall stone residuals and Barrett's esophagus.  In part, he contends that they are due to exposure to ionizing radiation from the nuclear warheads he worked with on Nike-Hercules missiles.  Secondly, he contends that the conditions are due to exposure to radiation from radar apparatus.  Thirdly, he contends that the conditions are due to the stresses of his cold war service.  Fourth, he contends that the conditions began in service and were manifested by complaints of chest pain noted in the service treatment records on May 19, 1959.  He asserts that the size and composition of his gall stone, as well as the advanced state of the Barrett's esophagus are consistent with a long standing disorder going back to his time in service.  Medical opinions on these claims are desirable.  

The Veteran has submitted a copy of a complaint filed in a law suit.  This is simply someone's complaint, it is not medical or scientific evidence.  Similarly, anecdotal evidence from a Norwegian radar operator is not medical or scientific evidence.  This remand affords the Veteran an opportunity to submit actual medical opinions or scientific studies to support his claims.  

Accordingly, the claims for service connection for residuals of a gall stone and for Barrett's esophagus are REMANDED for the following action:  

1.  The agency of original jurisdiction (AOJ) should write to the Veteran and ask him to submit medical opinions and/or scientific studies to support his claims.  

2.  The AOJ should schedule the Veteran for appropriate examinations.  The claims folder should be reviewed in conjunction with the examinations and the examiners should verify their review in the examination report.  Any tests or studies the examiners deem necessary should be accomplished.  The examiners should respond to the following:  

a.  Is it at least as likely as not that the Veteran's gall stone was due to exposure to radiation from radar apparatus?  A complete explanation should be provided.  

b.  Is it at least as likely as not that the Veteran's gall stone was due to the stresses of his cold war service?  A complete explanation should be provided.  

c.  Is it at least as likely as not that the gall stone began in service and was manifested by complaints of chest pain noted in the service treatment records on May 19, 1959?  A complete explanation should be provided.  

d.  Is it at least as likely as not that the Veteran's Barrett's esophagus was due to exposure to radiation from radar apparatus?  A complete explanation should be provided.  

e.  Is it at least as likely as not that the Veteran's Barrett's esophagus was due to the stresses of his cold war service?  A complete explanation should be provided.  

f.  Is it at least as likely as not that the Barrett's esophagus began in service and was manifested by complaints of chest pain noted in the service treatment records on May 19, 1959?  A complete explanation should be provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

3.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 




Department of Veterans Affairs


